Citation Nr: 0513032	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertensive arteriosclerotic heart disease prior to 
September 21, 2000, entitlement to a rating in excess of 30 
percent for hypertensive arteriosclerotic heart disease prior 
to June 18, 2001, and entitlement to a rating in excess of 60 
percent for hypertensive arteriosclerotic heart disease from 
June 18, 2001.

2.  Entitlement to an increased rating for bilateral 
maxillary and ethmoid sinusitis, currently rated as 30 
percent disabling.

3.  Entitlement to an increased rating for hemorrhoids, 
currently rated as 20 percent disabling. 

4.  Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active duty in March 1992 with more 
than 20 years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  For the period prior to September 21, 2000, the veteran 
had blood pressure readings of 160/92 and 150/94.

2.  For the period from September 21, 2000, to June 18, 2001, 
the veteran had blood pressure readings of approximately 
120/90; a May 2001 VA examiner indicated that the veteran's 
METs were between 6-7.

3.  For the period from June 18, 2001, the veteran's heart 
disease was not productive of chronic congestive heart 
failure, 3 METs or less, or left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

4.  The veteran's sinus symptoms are productive of almost 
daily sinus pain with headaches and purulent discharge and 
some interference with breathing; the veteran's sinus 
symptomatology has not resulted in surgery.

5.  The veteran is currently in receipt of the maximum 
disability rating available for hemorrhoids under the Rating 
Schedule.

6.  The veteran's allergic rhinitis is not manifested by 
polyps.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for hypertensive arteriosclerotic heart disease prior 
to September 21, 2000, and the schedular criteria for a 
rating in excess of 30 percent for hypertensive 
arteriosclerotic heart disease prior to June 18, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7007, 7101 (2002).

2.  The schedular criteria for a rating in excess of 60 
percent for hypertensive arteriosclerotic heart disease from 
June 18, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7007, 
7101 (2004).

3.  The schedular criteria for a rating in excess of 30 
percent for bilateral maxillary and ethmoid sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6511-6513 (2004).

4.  The schedular criteria for a rating in excess of 20 
percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7336 (2004).

5.  The schedular criteria for a rating in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran, including one sent in 
December 2003, have specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or VA bore the burden of producing 
or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters, including the one dated in 
December 2003, satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service and post-service medical records are 
associated with the claims file.  In addition, the veteran 
has undergone VA examinations that have assessed the severity 
of the disabilities on appeal.  The veteran has not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide the appellant's 
appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete and the matter is ready for appellate review.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Hypertensive arteriosclerotic heart disease

In December 1992 the veteran was granted service connection 
for hypertension and was assigned a 10 percent disability 
rating.  A May 2002 rating decision increased the rating for 
the veteran's heart disability (now characterized as 
hypertensive arteriosclerotic heart disease) to 30 percent, 
effective September 21, 2000.  In March 2004 the RO increased 
the rating for the veteran's heart disability to 60 percent, 
effective June 18, 2001.  The veteran's heart disability is 
rated under Diagnostic Codes 7007 and 7107.

Under Diagnostic Code 7007, hypertensive heart disease is 
rated as 30 percent disabling when testing discloses a 
workload of greater than 5 METs but not greater than 7 METs, 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating requires chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Under Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), a 20 
percent rating is assigned for diastolic pressure which is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
for diastolic pressure which is predominantly 120 or more.  A 
60 percent rating is assigned where diastolic pressure is 
predominantly 130 or more.

A.  Entitlement to a rating in excess of 10 percent for 
hypertensive arteriosclerotic heart disease prior to 
September 21, 2000

The evidence for this time period consists primarily of a 
September 1999 VA examination which revealed blood pressure 
readings of 160/92 and 150/94.  As diastolic pressure which 
is predominantly 110 or more, or systolic pressure that is 
predominantly 200 or more is required for a 20 percent 
rating, the Board finds that a rating in excess of 10 percent 
for hypertensive arteriosclerotic heart disease prior to 
September 21, 2000, is not warranted.

B.  Entitlement to a rating in excess of 30 percent for 
hypertensive arteriosclerotic heart disease prior to June 18, 
2001.

In order to obtain a 60 percent rating for this time period, 
the evidence would have to show that the veteran's heart 
disability was productive of more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Evidence showing diastolic blood pressure readings 
of predominantly 130 or more would also result in a 60 
percent rating.

The Board notes that a May 2001 VA examination revealed blood 
pressure readings of approximately 120/90; no episodes of 
acute congestive heart failure in the past year were noted.  
The May 2001 VA examiner indicated that the veteran's METs 
were between 6-7.  In short, the blood pressure readings and 
METs levels dated prior to June 2001 do not provide for a 
rating in excess of 30 percent.

C.  Entitlement to a rating in excess of 60 percent for 
hypertensive arteriosclerotic heart disease from June 18, 
2001.

Under Diagnostic Code 7007, a 100 percent rating requires 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 

At a December 2003 VA heart examination, the veteran 
complained of occasional chest pain and shortness of breath.  
The veteran's blood pressure readings were 150/80, 144/90, 
and 148/90.  The diagnosis included hypertensive 
cardiovascular disease with concentric left ventricular 
hypertrophy, sinus bradycardia, CFC II-A with an ejection 
fraction of 76 percent and 5 METS.

As the evidence from June 18, 2001 does not reveal chronic 
congestive heart failure, 3 METs or less, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a rating in excess of 60 percent from June 18, 2001 
is not warranted.

II.  Sinusitis

The veteran was granted service connection for sinusitis in 
1992.  The veteran's sinusitis is currently rated as 30 
percent disabling.

Under Diagnostic Codes 6511-6513, a 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted for sinusitis following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note which follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Codes 6511-6513.

The Board finds that a rating in excess of 30 percent for the 
veteran's sinusitis is not warranted.  The evidence from the 
December 2003 VA examination shows that the veteran has 
almost daily sinus pain with headaches and purulent discharge 
and interference with breathing.  While the medical records 
reflect that the veteran has been given antibiotics to treat 
these symptoms, there is no evidence that the veteran has 
ever undergone surgery for his sinusitis disability.  As 
such, the preponderance of the evidence is against a rating 
in excess of 30 percent for the veteran's sinusitis under 
Diagnostic Codes 6511-6513.

III.  Hemorrhoids

The veteran was granted service connection for hemorrhoids in 
1992 and was assigned a noncompensable rating.  An August 
1997 rating decision increased the rating to 20 percent 
disabling.

Under Diagnostic Code 7336, a 20 percent rating for external 
or internal hemorrhoids is warranted with persistent bleeding 
and with secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336.  This is the maximum rating 
available under this diagnostic code.  Accordingly, a rating 
in excess of 20 percent for hemorrhoids is not warranted.

IV.  Rhinitis

In December 1992 the veteran was granted service connection 
for rhinitis.  An August 1997 rating decision increased the 
rating to 10 percent disabling.

The veteran's allergic rhinitis is currently assigned a 10 
percent rating under Diagnostic Code 6522.  This diagnostic 
code provides that allergic or vasomotor rhinitis is rated 10 
percent when there are no polyps but there is greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side; and a 30 percent rating is 
assigned when there are polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

The multiple VA examinations of record are negative for any 
findings of polyps.  As such, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 for allergic rhinitis.

V.  Conclusion

The Board has reviewed the veteran's comments made during the 
various examinations and statements concerning the 
disabilities on appeal submitted in support of his claims.  
The veteran is competent as a lay person to report that on 
which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the Board attaches more weight to 
the observations and opinions of competent medical 
professional when evaluating the evidence.  The Board finds 
that the specific findings and opinion of a competent medical 
professional are more probative of the degree of impairment 
than the veteran's lay opinion.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's sinusitis, rhinitis, or hemorrhoids, 
alone, have resulted in frequent hospitalizations or caused a 
marked interference in the veteran's employment.  The Board 
is therefore not required to refer this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for hypertensive 
arteriosclerotic heart disease prior to September 21, 2000, 
and a rating in excess of 30 percent for hypertensive 
arteriosclerotic heart disease prior to June 18, 2001, is 
denied.

A rating in excess of 60 percent for hypertensive 
arteriosclerotic heart disease from June 18, 2001, is denied.

A rating in excess of 30 percent for bilateral maxillary and 
ethmoid sinusitis is denied.

A rating in excess of 20 percent for hemorrhoids is denied.

A rating in excess of 10 percent for allergic rhinitis is 
denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


